

                    February 26, 2008




Mr. Gary R. Leidich
4672 Barnsleigh Drive
Fairlawn, OH 44333


Dear Gary,


The purpose of this letter agreement (“Agreement”) is to set forth the general
terms and conditions of your continued employment with FirstEnergy Service
Company or any of its affiliates (collectively “FirstEnergy” or the “Company”)
for the term of this Agreement:


1.  
Effective March 2, 2008, your title will be Executive Vice President of
FirstEnergy Corp. and President, FE Generation, and your duties and
responsibilities will be commensurate with those customarily performed,
undertaken and exercised by persons situated in a similar executive capacity,
including, without limitation responsibility for the FirstEnergy Fossil
Generation and Commodity Operations, and such other duties as may be assigned
from time to time.  In consideration of your performance of such duties you will
be compensated as follows:



(a)  
Base Salary.  You will receive a base salary (the “Base Salary”) at an annual
rate of Six Hundred Fifty Thousand Dollars ($650,000) which will be payable in
accordance with the existing payroll practices of FirstEnergy.  The Base Salary
will be reviewed at least annually at the same time as the base salaries of
FirstEnergy’s other executives.



(b)  
Annual Bonus.  You will be a participant in FirstEnergy’s 2007 Incentive Plan
(“ICP”) and be eligible to receive an annual bonus each year under the
Short-Term Incentive Program (“STIP”) component of the ICP (or any successor
program).  Your annual short-term target opportunity will be set by the
Compensation Committee of the Board of Directors at the same time as other
senior executive officers.  For 2008, your target bonus opportunity will be 80%
of your Base Salary.  Any annual incentive compensation awarded to you will be
payable in accordance with the provisions of the STIP.  The Key Performance
Indicators (“KPIs”), which serve as the basis for determining the amount of the
annual bonus earned, will be set and approved by the Company’s Board of
Directors and provided to you as soon as practicable thereafter.



(c)  
Long-Term Incentive Compensation.  You are eligible for a long-term incentive
opportunity under the Long-Term Incentive Program (“LTIP”) component of the
ICP.  Your annual long-term target opportunity will be set by the Compensation
Committee of the Board of Directors at the same time as other senior executive
officers.  For 2008, your target bonus opportunity for Performance-Adjusted
Restricted Stock Units will be 138% of your Base Salary.  For 2008, your target
bonus opportunity for Performance Shares will be 146% of your Base Salary.  Any
long-term incentive compensation awarded to you will be payable in accordance
with the provisions of the LTIP.

 
 
 
 

--------------------------------------------------------------------------------

Gary R.
Leidich                                                                                                                                       2                                                                                                            
February 26, 2008
 

 
As soon as practicable after the execution of this Agreement, the Company will
provide you a grant of restricted FirstEnergy common stock units with an
equivalent cash value of approximately One Million Three Hundred Thousand
Dollars ($1,300,000).  The restricted stock units will be granted under and
subject to the terms of the Company’s ICP and a restricted stock unit agreement
to be entered into between you and the Company.  The stock unit grant will fully
vest on June 30, 2010 and can be increased or decreased by 25% at that time
based on the achievement of specific corporate performance criteria.  The
criteria and the ultimate adjustment will mirror the annual 2008 and 2009
performance measures for the Performance-Adjusted Restricted Stock Unit
grants.  In the event your employment is terminated by the Company without
Cause, as defined in the ICP, prior to June 30, 2010, the stock unit grant will
fully vest on the date of your termination.  In the event you voluntarily resign
or retire prior to June 30, 2010, the restricted stock unit grant will vest on a
prorated basis based on your full months of service from the date of grant
through the termination of your employment.  In the event of your death, the
stock unit grant will fully vest.


(d)  
Previously Granted Stock Award.  In March 2005, you were granted 50,000 shares
of restricted FirstEnergy common stock pursuant to a Restricted Stock
Agreement.  You and the Company hereby agree that in the event your employment
is terminated by the Company without Cause prior to March 1, 2010, this stock
grant will fully vest on the date of your termination.  Consistent with the
terms of the Restricted Stock Agreement, in the event you voluntarily resign or
retire prior to March 1, 2010, the restricted stock grant will be forfeited in
its entirety.  The Restricted Stock Agreement will be amended to reflect these
terms.



(e)  
Prior Severance Benefit.  Pursuant to the terms of your 1997 agreement with
Centerior Energy Corporation (“Centerior”) which provided you with a severance
benefit due to the change in control of Centerior, you remain entitled to the
lump-sum amount of $1,095,889 payable to you when you reach age 62.  This
lump-sum amount is subject to gross-up to cover any applicable excise tax.



(f)  
Employee Benefits.  The Company maintains a Flexible Benefits Plan that includes
programs providing health care insurance, dental insurance, group term life
insurance, accidental death and dismemberment insurance, long-term disability,
long-term care, dependent care and health care spending accounts.  You will be
eligible to participate in the FirstEnergy Flexible Benefits Plan, as well as
all executive and employee welfare benefit plans, programs, policies and
arrangements sponsored, maintained or contributed to by FirstEnergy on the same
level as other senior executive officers of FirstEnergy, subject to the terms
and conditions of such plans.  Consistent with prior agreements, you are not
eligible to participate in the FirstEnergy Supplemental Executive Retirement
Program (the “SERP”).



(g)  
Financial Planning.  You will be entitled to the financial planning benefits
available to other senior executive officers during your employment with the
Company and will be entitled to continue to receive the financial planning
benefits for one (1) year following the date of the termination of your
employment, provided that the Company continues to offer this benefit to other
similarly situated executives of FirstEnergy.

 
 
 
 

--------------------------------------------------------------------------------

Gary R.
Leidich                                                                                                                                       3                                                                                                           
February 26, 2008
 

(h)  
Executive Severance Plan.  You and the Company agree that, notwithstanding any
other agreement you may have had with the Company or any of its affiliates,
under no circumstances will you be eligible for benefits under the Company’s
Executive Severance Benefits Plan or any successor plan at any time.



(i)  
Other Agreements.  This Agreement supersedes any other agreements you may have
had with the Company regarding the terms of your employment.



2.  
The term of this Agreement shall be from the date so agreed below until June 30,
2010; unless either terminated early by either party for any reason upon written
notice given 60 days in advance, or mutually extended in writing.



If the above is agreeable to you, please sign where indicated and return a copy
to me for our records.  You should retain a copy for yourself.  If you have any
questions, please do not hesitate to call.
 

           Sincerely,  
 
 
                Anthony J. Alexander       President & Chief Executive Officer  
       



 
So Agreed: _______________________________________________






Date:____________________________________________________